 DECISIONS OF NATIONAL LABOR RELATIONS BOARDStandard-Coosa-Thatcher, Carpet Yarn Division, Inc.and Amalgamated Clothing and Textile Work-ers Union, AFL-CIO, CLC. Cases 10-CA-14634 and 10-RC-11707July 29, 1981DECISION AND ORDEROn July 7, 1980, Administrative Law JudgeClaude R. Wolfe issued the attached Decision inthis proceeding. Thereafter, the Charging Partyand the Respondent, respectively, filed exceptionsand supporting briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs, and has decided to affirm the rulings, find-ings,' and conclusions2of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.Johnnie's Poultry SafeguardsAs more fully described by the AdministrativeLaw Judge, the credited testimony shows thatMartha C. Perrin, the Respondent's counsel, ad-vised employee Willis Langston that she was theRespondent's lawyer and that her inquiry about hisauthorization card was in preparation for hearing.Perrin asked Langston whether he had signed thecard which was in front of them and whether em-ployer Bobby Joe King described the purpose ofthe card to Langston. Langston promptly repliedthat he had read and signed the card and that therewas no need for having King explain the purposeof the card because Langston knew what he wassigning. The credited testimony also shows thatPerrin neither read the prepared statement3toLangston nor orally recited the safeguards therein.'The Respondent and the Charging Party have excepted to certaincredibility findings made by the Administrative Law Judge. It is theBoard's established policy not to overrule an administrative law judge'sresolutions with respect to credibility unless the clear preponderance ofall of the relevant evidence convinces us that the resolutions are incor-rect. Standard Dry Wall Products. Inc., 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and findno basis for reversing his findings.In sec. IV,C,4(a), of his Decision, the Administrative Law Judge inad-vertently referred to Plant Manager Jack Bowman as "employeeBowman" and omitted Whisenant's question to Bowman. Thus, the thirdsentence, immediately following the sentence ending with footnote refer-ence 35, should read: "Whisenant asked Bowman 'if our benefits wouldbe taken away if the Union comes in.' Plant Manager Bowman acknowl-edged that the leaflet was correct and continued that after negotiationscommenced benefits could go up or down or remain the same."2 In the absence of exceptions, we adopt, pro forma, the AdministrativeLaw Judge's dismissal of the allegation that Lowery's interrogation ofUnderwood, on or about April 19, 1979, violated Sec. 8(a)(l) of the Act.I The prepared statement, set out in the Administrative Law Judge'sDecision, explains, inter alia, that Perrin's purpose in talking with the em-ployees was to help the Respondent prepare for an unfair labor practicehearing and that the interview was strictly voluntary on the employee'spart.257 NLRB No. 45The Administrative Law Judge found that theonly real issue is whether Perrin's failure to assureLangston that there would be no reprisals renderedher inquiry violative of the Act. Although the Ad-ministrative Law Judge found that a strict applica-tion of the Johnnie's Poultry4standards wouldappear to require finding a violation, he neverthe-less dismissed the allegation. In so doing, the Ad-ministrative Law Judge found that Perrin properlyadvised every one of 70 employees interviewedexcept Langston of the safeguards, that the contentof the meetings was widely known among the em-ployees, and that "Langston was most likely fore-warned about the content of the interviews."Hence, the Administrative Law Judge found thatthe coercive impact of Perrin's questions was mini-mal and he dismissed the allegation. We disagree.Compliance with Johnnie's Poultry safeguards isthe minimum required to dispel the potential forcoercion in circumstances where an employee is in-terrogated concerning his intended testimonybefore the Board.5The effect of the AdministrativeLaw Judge's Decision here is to substitute a differ-ent standard. He would excuse compliance wherean employee "was most likely forewarned aboutthe content of the interviews." But Johnnie's Poul-try safeguards require the Respondent not only toexplain the purpose of the questions but also toassure the employee "that no reprisal will takeplace, and obtain his participation on a voluntarybasis -"6 It is plain that the Respondent failedto satisfy these requirements in connection withPerrin's interrogation of Langston. We are not pre-pared to rely on speculation and surmise to infercompliance or to excuse the failure to provide thesafeguards to Langston because the Respondentsatisfied them with respect to other employees. Theeffect of the Respondent's failure to provide thesafeguards during the Langston interrogation is thesame whether by design or inadvertence. Hence,we find that the Respondent violated Section8(a)(1) of the Act by coercively interrogating em-ployee Langston with regard to the verification ofthe Union's majority.The Bargaining OrderThe Administrative Law Judge found, and therecord shows, that the Union represented a major-ity of the Respondent's employees in the unit whenthe Union requested, and the Respondent refused,recognition in March 1979. The AdministrativeLaw Judge also found that "Respondent's conduct'Johnnie's Poultry Co. and John Bishop Poultry Co., Successor, 146NLRB 770 (1964).Roadway Express, Inc., 239 NLRB 653 (1978).6146 NLRB at 775.304 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONhad 'the tendency to undermine [the Union's] ma-jority strength and impede the election processes,'that the continuing impact of Respondent's coer-cive conduct renders a fair election unlikely, andthat the authorization cards signed by employeesare a more reliable indication of their desire forrepresentation." We agree.In adopting the Administrative Law Judge'sfindings and recommendations, supra, we havetaken into account that the serious and extensiveunlawful activities by the Respondent commencedimmediately after the Union began its organizationdrive and continued unabated right up to the elec-tion and even after the election. Thus, between thebeginning of the organizational campaign in earlyFebruary and the election held on May 18, the Re-spondent violated the Act by numerous instancesof interrogation of employees about their union ac-tivities and those of other unit employees as well asby numerous threats of reprisals against employeesbecause of their union activities. Such unlawfulthreats included threats of discharge, plant clo-sure,7loss of access to management, and insistenceon contract terms unpalatable to unit employees.Furthermore, the Respondent made unlawful im-plied promises of benefits to employees conditionedon the employees' abandonment of the Union. Andthe Respondent violated the Act by telling employ-ees that the timing of work-related warnings wascaused by the existence of union activities and bythreatening employees with discharge because theyengaged in concerted activity. After the election,the Respondent violated the Act by threatening re-taliation against an employee because of her unionactivity and by the coercive interrogation of anemployee concerning his intended testimony beforethe Board.In addition to this plethora of acts of interfer-ence, restraint, and coercion against employees, theRespondent violated Section 8(a)(3) of the Act bymore rigidly enforcing company work rules for thepurpose of discouraging union activities. Thispolicy contributed directly to the discriminatorydischarge of union adherent Dennis Williams. Asthe Administrative Law Judge pointed out, the Re-spondent's enforcement of this policy after thecampaign began "would be the most effective wayto short-circuit all such union activities."Based on the foregoing, and the entire record inthis case, we are persuaded that the Respondent's' The Board has long held that the threat of job loss through plant clo-sure or curtailment of operations interferes with employees' ability tomake a free choice in an election. Thus, the threat of plant closure isamong the most effective unfair labor practices for destroying electionconditions for a longer period of time than other unfair labor practices.See Ste-Mel Signs. Inc., 246 NLRB 1110 (1979). See also N.L.R.B v.Gissel Packing Co., Inc., 395 U.S. 575, 611. fn 31 (1969).unlawful activities warrant a bargaining orderunder Gissel.8AMENDED CONCLUSIONS OF LAWInsert the following as paragraph 2 and renum-ber the subsequent paragraph accordingly:"2. By coercively interrogating employees con-cerning their intended testimony before the Board,Respondent violated Section 8(a)(1) of the Act."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Standard-Coosa-Thatcher, Carpet Yarn Division,Inc., Boaz, Alabama, its officers, agents, successors,and assigns, shall take the action set forth in thesaid recommended Order, as so modified:91. Insert the following as paragraph l(d) and re-letter the subsequent paragraphs accordingly:"(d) Coercively interrogating its employees con-cerning their intended testimony before theBoard."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the petition in Case10-RC-1 1707 be, and it hereby is, dismissed.'On April 20, 1981, the Respondent filed a motion to have the Boardtake administrative notice of a letter dated March 5, 1981, in which theRegional Director for Region 10 declined to issue a complaint concern-ing allegations contained in a charge in Case 10-CA-16538. In particular,the Respondent relied on a statement by the Regional Director that "[nloevidence of animus occurring in the past six months was presented or ad-duced during the investigation." The Respondent goes on to claim thatthe Board is obligated to determine whether a fair election can be heldbased on conditions as they exist at the time of the Board's decision.The General Counsel has filed a response to the Respondent's motionurging that the critical point for determining the appropriateness of a bar-gaining order is when the Respondent's unfair labor practices began todestroy the Union's majority status. Thus, the General Counsel contendsthat the March 5 letter is irrelevant to the issues before the Board.It is our view that the validity of a bargaining order in this case and insimilar cases should properly rest upon our analysis of the seriousness andpervasiveness of the unlawful conduct at the time that the conduct wasfirst presented for our scrutiny. To conclude otherwise is "to put a pre-mium upon continued litigation by the employer." NLR.B. v. L. B.Foster Company, 418 F.2d 1. 4-5 (9th Cir. 1969). See also Gibson ProductsCompany of Washington Parish. La., Inc., 185 NLRB 362 (1970). Hence,we hereby deny the Respondent's motionEven were we to grant the Respondent's motion and consider theletter that the Respondent seeks to introduce into the record, it wouldnot alter our finding that a bargaining order is required to remedy theserious and extensive violations of the Act by the RespondentI In accordance with his partial dissent in Olympic Medical Corporation,250 NLRB 146 (1980). Member Jenkins would award interest on thebackpay due based on the formula set forth therein305 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage membership inAmalgamated Clothing and Textile WorkersUnion, AFL-CIO, CLC, or any other labororganization, by discharging any of our em-ployees or in any other manner discriminatingagainst them in regard to their tenure of em-ployment or any term or condition of employ-ment.WE WILL NOT interrogate our employeesconcerning their or other employees' union ac-tivities, membership, or desires.WE WILL NOT coercively interrogate em-ployees concerning their intended testimonybefore the Board.WE WILL NOT threaten our employees withdischarge, plant closure, loss of access to man-agement, insistence on contract terms unpalata-ble to them, or other unspecified reprisals be-cause of their union activities.WE WILL NOT promise our employees bene-fits conditioned on their abandonment of theUnion.WE WILL NOT tell our employees that thetiming of work-related warnings was causedby the existence of union activity.WE WILL NOT threaten employees with dis-charge because they engage in concerted ac-tivities protected by the National Labor Rela-tions Act, as amended.WE WILL NOT refuse to recognize or bar-gain with Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC, as the ex-clusive representative of all employees in thebargaining unit described below.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of rights guaranteed them by Section7 of the Act.WE WILL, upon request, bargain collectivelywith Amalgamated Clothing and TextileWorkers Union, AFL-CIO, CLC, as the ex-clusive bargaining representative of all the em-ployees in the bargaining unit described belowwith respect to rates of pay, wages, hours ofemployment, and other conditions of employ-ment, and, if an understanding is reached,embody that understanding in a written signedagreement. The bargaining unit is:All production and maintenance employeesemployed by us at our Boaz, Alabama, fa-cility but excluding all office clerical em-ployees, professional employees, guards, andsupervisors as defined in the Act.WE WILL offer to Dennis Williams immedi-ate and full reinstatement to his former job or,if that job no longer exists, to a substantiallyequivalent position, without prejudice to hisseniority or other rights and privileges, andWE WILL make him whole for any loss ofearnings he may have suffered as a result ofthe discrimination against him, plus interest.WE WILL rescind and expunge from our re-cords all references to the four warningsissued Dennis Williams and all other warningsissued to employees on and after February 6,1979, for violation of work rule 9 prohibitingunauthorized absence from the work area orthe plant. Said work rule will be fairly en-forced without unlawful discrimination.All our employees are free to join AmalgamatedClothing and Textile Workers Union, AFL-CIO,CLC, or any other labor organization.STANDARD-COOSA-THATCHER,CARPET YARN DIVISION, INC.DECISIONSTATEMENT OF THE CASECLAUDE R. WOLFE, Administrative Law Judge: Thisconsolidated proceeding' was heard before me in Boaz,Alabama, on January 7-10 and February 5-7, 1980, pur-suant to charges2and amended charges timely filed,complaint issued and properly amended, and an order di-recting hearing on certain objections to election filed bythe Union.3The complaint, as amended, alleges violations of theAct consisting of interrogation, various threats, promisesof benefit, promulgation, and enforcement of a rule re-stricting the movements of employees, the issuance ofwritten reprimands to an employee, the discharge of anemployee, and a refusal to bargain collectively with theUnion which has been designated by a majority of Re-' The name of Respondent was amended at the hearing by agreement.2 When set for hearing this proceeding included a complaint in Case10-CA-13462. On January 2, 1980, the United States District Court forthe Northern District of Alabama issued an order that, pending thecourt's ultimate determination of its jurisdiction in the cause before it, theNational Labor Relations Board, "its officers, agents, servants and all em-ployees and all others acting in concert with or for it," were restrainedand enjoined from holding a hearing on or adjudicating the unfair laborpractice charge in Case 10-CA-13462. On January 4. the Regional Direc-tor for Region 10 issued an order severing Case 10-CA-13462. Accord-ingly, I refused to take evidence on the allegations of Case 10-CA-13462when the General Counsel requested permission to adduce it as back-ground.I The objections at issue are also alleged in the complaint as unfairlabor practices.306 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONspondent's employees in an appropriate bargaining unitas the exclusive representative of all employees in thatunit for purposes of collective bargaining. It is further al-leged that one of Respondent's counsel unlawfully inter-rogated two employees.Respondent denies the complaint allegations. Theissues were ably litigated and ably briefed by all parties.After careful consideration of the entire record, thedemeanor of the witnesses as they testified before me,and the arguments and briefs of the parties, I make thefollowing:FINDINGS AND CONCLUSIONS4I. JURISDICTIONRespondent is an Alabama corporation engaged inmanufacturing yarn in Boaz, Alabama. Respondent,during the calendar year preceding the issuance of thecomplaint, a representative period, sold and shipped fin-ished products valued in excess of $50,000 directly tocustomers located outside the State of Alabama. Re-spondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. LABOR ORGANIZATIONAmalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, herein called the Union, is a labor or-ganization within the meaning of Section 2(5) of the Act.Ill. SUPERVISORS AND AGENTSRespondent admits that the following individuals areand have been, at all times material, statutory supervisorsand agents of Respondent: Earnest T. Bouldin-person-nel manager; Jack Bowman-plant manager; Bennie F.(Butch) Harris-shift supervisor; Bill King-shift super-visor; Cecil King-shift supervisor; and Frank Lowery-shift supervisor.Respondent further admits that Richard Thatcher is adirector of Respondent. He testified he is Respondent'spresident, and I find he is its officer and agent. The par-ties stipulated that Mark Maddox is an agent of Respond-ent, and it is clear he is the industrial relations director.IV. UNFAIR LABOR PRACTICES AND OBJECTIONS TOTHE ELECTIONPrefaceI have made some findings herein of unfair labor prac-tices not specifically alleged or alleged to have occurredon dates other than those pleaded. It is well settled thatviolations not alleged in the complaint may be foundwhere they are closely related to allegations in the com-' The facts found herein are a distillation of credible testimony, the ex-hibits. and stipulations of fact, viewed in the light of logical consistencyand inherent probability, Although I will not in the course of this deci-sion refer to every bit of record testimony or documentary evidence. Ihave weighed and considered it. To the extent that any testimony orother evidence not mentioned might appear to contradict my findings offact, I have not disregarded that evidence but have rejected it as incredi-ble, lacking in probative worth, surplusage, or irrelevant. I will set forthcertain specific credibility findings as they may be required.plaint and have been fully litigated.5All violations foundare indeed related, "if not in actuality falling within,"6complaint allegations and were fully litigated. Respond-ent was not denied due process in any way, and the re-ferred to violations were properly found.7Moreover, Iam not precluded from finding violations on alternativetheories not alleged.8A. General ContextThe Union conducted a campaign among Respondent'semployees commencing in July or August 1977 and cul-minating in a Board-conducted election on December 9,1977, which the Union lost. There was no union organi-zational campaign in 1978.On or about February 6, 1979,9John Kissack, whowas then the assistant southern director for the Union,conducted a meeting with several of Respondent's em-ployees. At their request, he agreed to commence an-other campaign. He advised these employees that theUnion did not want authorization cards anyone signedonly to have an election, and that signers should under-stand they were signing to have a union and their cardsmight be used to show they wanted the Union.Within a day or two of this meeting, Union Interna-tional Representative Virginia Keyser gave employeesauthorization cards for the purpose of their solicitation ofother employees. The cards are unambiguous designa-tions of the Union as the signer's collective-bargainingrepresentative. '°Between March 21 and April 1, 1979, there were 147employees in a unit of Respondent's employees allegedand admitted to be appropriate for purposes of collectivebargaining within the meaning of Section 9(b) of theAct. " The General Counsel placed 88 authorizationcards in the record which were signed by unit employeeson various dates from February 8 through March 17. Re-spondent specifically contests the validity of 20 of thesecards.On March 20, the Union filed a petition for representa-tion election in Case 10-RC-11707, and the next day,March 21, made an unequivocal demand for recognitionand bargaining. 12 Respondent agrees this demand was re-C d E Stores. Inc.. C d E Supervalue Division, 221 NLRB 1321, fn. 3(1976).Omark-CCI. Inc., 208 NLRB 469 (1974).7 See, e.g., The Estate ofAlfred Kaskel d/b/a Doral Hotel and CountryClub, 240 NLRB 1112, fn. 4 (1979).s Joint Industry Board of the Electoral Industry and Pension Committee.er al., 238 NLRB 1398, fn. 8 (1978); C & E Stores, supra.9 All events hereinafter recited occurred in 1979, unless otherwisestated.° [The language of the cards is omitted from publication.]: The appropriate unit description is:All production and maintenance employees employed by Respondentat its Boaz, Alabama, facility but excluding all office clerical employ-ees, professional employees, guards, and supervisors as defined in theAct.2 The telegram reads:The majority of production and maintenance employees of yourplant have chosen ACTWU as their bargaining agent. We are pre-pared to prove this majority. We call upon the company to com-mence negotiations on hours, wages and working conditions307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDceived, and that it has refused to bargain with the Unionsince March 21. Thereafter, the parties executed a Stipu-lation for Certification Upon Consent Election on April10 and a secret-ballot election was held on May 18. TheUnion lost and filed objections to the election, certain ofwhich are now before me for resolution.B. Challenged Authorization Cards-AuthorizationCards Allegedly Secured by MisrepresentationRespondent contends that authorization cards signedby the following employees may not be counted towarda union majority because they were secured by misrepre-sentation:Ronald BankstonJackie CollinsJames CollinsMichael DobbinsPat HandJan HarrisDanny HayesNeil LangstonRichard LybrandLawrence ParkerRobert H. SimpsonMary Frances SmithWanda WindsorIn evaluating the validity of each of these questionedcards, I have been guided by the following teachings ofthe Supreme Court with respect to alleged misrepresen-tations in securing signatures to union authorizationcards:[E]mployees should be bound by the clear languageof what they sign unless that language is deliberate-ly and clearly canceled by a union adherent withwords calculated to direct the signer to disregardand forget the language above his signature. Thereis nothing inconsistent in handing an employee acard that says the signer authorizes the union torepresent him and then telling him that the cardwill probably be used first to get an election. Elec-tions have been, after all, and will continue to be,held in the vast majority of cases; the union willstill have to have the signatures of 30% of the em-ployees when an employer rejects a bargainingdemand and insists that the union seek an election.We cannot agree ...that employees as a rule aretoo unsophisticated to be bound by what they signunless expressly told that their act of signing repre-sents something else ...in hearing testimony con-cerning a card challenge, trial examiners should notneglect their obligation to ensure employee freechoice by a too easy mechanical application of the...rule. We also accept the observation that em-ployees are more likely than not, many months aftera card drive and in response to questions by compa-ny counsel, to give testimony damaging to theunion .... 3Ronald Bankston signed an authorization card onMarch 13. He read it before he signed it. Prior to hissigning he had attended a union meeting where it wasexplained the cards were to join the Union and to get itinto the plant. When he signed the card at the solicita-13 N.L.R.B. v. Gissel Packing Co., Inc., 395 U.S. 575, 606-608 (1969);and see Jeffrey Manufacturing Division. Dresser Industries Inc., 248 NLRB155 (1980). and Keystone Pretzel Bakery, Inc., 242 NLRB 492 (1979).tion of Betty Underwood and an accompanying unionrepresentative he was told that employees would prob-ably have better working conditions, and Underwoodtold him the card was needed to have an election andonly a few more were needed. Bankston clearly knewprior to his signing that the card could be used for pur-poses other than to get an election. He read it before hesigned, and I am satisfied he was not directed to disre-gard the express language thereon or was otherwise as-sured that it would be used only for an election. I findhis card is valid.Jackie Collins testified that, when he signed a card onMarch 13, Betty Underwood told him they only lacked afew cards to hold an election to get the Union in andthat his card would be destroyed and no one would everknow he signed it. He avers he "looked over" the cardbut did not read it thoroughly.[T]here is nothing in the circumstances surroundingthe solicitation of the card to indicate he was as-sured that the card would be used for no purposeother than to get an election. The absence of evi-dence indicating that [Collins] read the entire carddoes not ...compel a conclusion that he did notintend to designate the Union as a collective-bar-gaining representative. 14Indeed, a purpose communicated to him was to get theUnion in by means of an election. The promise to keepthe card and destroy it at some unspecified time does notoperate to destroy its validity. 15 I shall count his card.James Collins signed a card on February 16 at the so-licitation of Betty Underwood. He had seen the cards inprior campaigns and testifies that Underwood asked himto sign a card, and then, after he returned it, told him itwas just to get an election. I am persuaded by the se-quence in his account that the election factor was men-tioned after he signed. That being the case, I cannot con-clude that his signature was induced by Underwood's al-leged election statement. He did not read the card beforesigning, but this does not establish he did not know whatit contained inasmuch as he had seen such cards in otheryears and does not claim ignorance of its contents. I con-clude that, since he signed the card before Underwoodmentioned an election, her statement was not an induce-ment to sign. I find the card is valid.Michael Dobbins signed a card on February 25 at thesolicitation of Bobby Joe King. He signed a card in 1977during an earlier campaign, and there is no showing hewas not aware of its contents. Assuming as he claimsthat he did not read the 1979 card it therefore followsthat it does not require a finding that he was unaware ofthe card's content. Before he signed the card, King toldDobbins that he thought the Union would help them andthat a union would improve working conditions. Kingalso told Dobbins that he was trying to get enough cardssigned for a union election at the plant. I find nothing inKing's statements amounting to an assurance that the" Jeffrey Manufacturing Division, supra.'" General Steel Products, Inc.. and Crown Flex of North Carolina,. Inc.,157 NLRB 636, 645 (1966).308 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONcard would only be used for an election, and I shallcount it.Patricia Hand signed a card on February 16 at thebehest of Sheila Whitehead who told her it was to get anelection. Although Hand claims she did not read thecard, I am convinced she was aware of its contents inview of her testimony that she had solicited employeesto sign cards in 1977 which looked the same as the 1979cards. A statement of the sort attributed to Whiteheaddoes not invalidate the card, and I shall count it.Jan Harris signed a card on February 16. Betty Under-wood, who solicited it, told Harris the card was for anelection. Harris says she did not read the card, but I findthis unlikely inasmuch as she filled out all of the spaceson the card but for that reserved for a witness thereto.In any event she was not told anything that would rea-sonably lead her to believe the language on the cardwould be used only for an election. Therefore, I find hercard is valid.Danny Hayes filled out and signed a card on February11. He testified that Joe Whitehead gave him the cardand said it was for an election, but he had earlier had aconversation with Whitehead in which Whitehead said,"Sign the blue card so we can get an election, get theUnion in the mill," thus clearly indicating a purpose ofthe card was to secure a union. There is no evidenceHayes did not read the card, and I conclude he is boundby the language thereon. I shall count his card.Neal Langston had signed cards in previous elections,and I therefore find he was cognizant of the content ofthe one he signed on March 8 even though he may nothave then read it. I observed card solicitor Patricia Kingto be a more candid and believable witness than Lang-ston, whose testimony was internally inconsistent, 6 and Ifind that she did not mention an election to him whensecuring the signed card. Accordingly, I shall count it.Richard Lybrand signed a card on March 16 for BettyUnderwood. I credit Lybrand that he did not read thecard and Underwood told him it was "just for an elec-tion." I therefore find his card is invalid as obtained inreliance on Underwood's misrepresentation of its pur-pose, and I shall not count it.Lawrence Parker signed a card at his home on Febru-ary 20 during a meeting with Bobby Joe King, JoeWhitehead, and Kenneth Jones in which working condi-tions were discussed. Either King or Whitehead asked ifhe would sign a card, and he did. He was told the cardwas to get a union election, but there is no evidence hedid not read it or was unaware of its contents. ThatParker may not have been specifically told the card'spurposes other than to secure an election does not con-trovert the express language of the card, and I shallcount it.Robert H. Simpson read a card and signed it on Febru-ary 16. Although he testified it was his assumption thecard was for an election, he concedes that he cannot re-member if the card solicitors told him that was the pur-"' He first testified that King told him nothing about the card. but thenwent on to say that King asked him to sign because they needed cards toget an election whereupon he told her he would sign it so there could bean election.pose of the card. Nothing probative having been prof-fered to invalidate Simpson's card, I shall count it.Mary Frances Smith read, completed, and signed acard on February 14. Her testimony that Betty Under-wood told her they were trying to get enough cards foran election does not affect the validity of her card, and Ishall count it.Wanda Winsor completed and signed a card on March17. She states she was told by the solicitors that the card"would give a chance for the Union to come in there, tohold our election." There is nothing in her testimony towarrant a conclusion her signature was obtained by mis-representation, and I shall count it.Delora Copeland, Vera Garrard, and Elbert HavisRespondent asserts that the signatures of Copeland andGarrard on union cards have not been authenticated, theprimary reason being that they do not resemble those onvarious company documents signed by them, pursuant toFederal Rule 901(b)(3). I have compared the signatureson the cards allegedly signed by Copeland and Garrardwith the signatures on documents proffered by Respond-ent for comparison purposes. My examination convincesme that Copeland and Garrard did indeed sign the au-thorization cards which were received in evidence andproperly authenticated by the solicitor thereof. They areboth valid cards.Jimmy M. Hopper gave Elbert Havis an authorizationcard in early February. Havis, who has considerable dif-ficulty writing his own name either legibly or correctlyspelled, took the card home. His wife signed it with hisname and filled out the rest of the card, including thedate of February 14. Havis returned the card to Hopperthe next day. The fact that Havis went to the trouble hedid to complete a card and return it to the solicitor per-suades me his act was intentional and he knew what hewas signing. Moreover, I do not believe his wife wouldhave signed it for him had he not wished her to. There isno showing that the purpose of the card was either un-known to him or inadequately communicated to him, andI cannot conclude, as Respondent would have me do,that because Havis does not write well he cannot read. Ifind that Havis' card is a valid designation of the Union,and I shall count it towards the Union's majority.Gloria Stanfield, Mary Hornbuckle, BonnieCaswell, and Glenda FinleyThe validity of the authorization cards signed by thesefour employees is challenged on the ground they weresigned prior to the union campaign which commencedon or about February 6, 1979.With respect to Stanfield's card, employee Betty Un-derwood testified that she was present when Stanfieldsigned it on March 13, 1979, at the water fountain in thespinning room.Stanfield states she signed the card in 1978, a couple ofmonths after the December 1977 election, and gave it toNellie Cook." She avers that she was asked to sign a" Cook did not testify.309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcard a couple of times by Underwood, but does not saywhen or where.The date on Stanfield's card appears to have beenchanged from "78" to "79." It is impossible to tell whosehandwriting is involved in this alteration, but the remain-der of the front of the card, but for Underwood's initialsas the receiver and "S.C.T." in the company name space,was completed by Stanfield. Underwood wrote the loca-tion of the signing on the back of the card, dated itMarch 13, 1979, and signed her name.I observed Underwood to be a more believable wit-ness on the subject of Stanfield's card than Stanfield, andI note there was no union campaign in 1978. ' March 13is a date falling in the midst of the 1979 campaign, andthe front and back of the card appear to have been com-pleted with the same pen. Whether the date was changeddue to initial error by Stanfield or Underwood is not cer-tain beyond the shadow of a doubt, but I conclude it ismore likely than not that the date originally entered byStanfield was in error and that she or Underwood cor-rected it. I am persuaded that the General Counsel hasmet his burden of proof in validating the card by a pre-ponderance of the evidence, and that it is most probablethe card was signed on March 13, 1979, rather than 1978.I credit Underwood that it was and find it to be a validunion authorization executed March 13, 1979.Mary Hornbuckle's card is dated "2-16-79." It appearsthat the "79" has been changed, but it is not clear on thecard itself what the year read before alteration. 9 Horn-buckle testified she signed the card for Betty Underwoodin 1977, and did not sign one in 1979. Hornbuckle didnot remember where she was when she signed it, whereUnderwood was when she gave the card to Hornbuckle,whether other employees were signing cards or distribut-ing cards or union literature at the gate about the timeshe signed it, or when she signed the card in relation to ahome visit from Underwood and Bobby Joe King priorto the signing.Underwood states Hornbuckle signed the card in herpresence on February 16, 1979, and that Underwoodcompleted the rest of the card, changing the date to 1979after she had erroneously written 1978. She attributesthis error to her inadvertence in continuing to write 1978on various documents for a time after the beginning of1979. Underwood further avers that she witnessed anddated the card "2-16-79" on the reverse side, and hersignature and "2-16-79" do appear there. According toUnderwood, she had talked to Hornbuckle with respectto the 1977 election but not again until she secured thesigned card in issue. I credit Underwood and shall countthe card.Contrary to Respondent, the date on Bonnie Caswell'scard is not altered and clearly reads "2-9-1979." Caswelldoes not claim any alteration in the date, but contends itis in error because she did not sign a card for the 197918 The evidence so shows, and Respondent agrees in its post-trial briefthat there was no organizing campaign between December 9, 1977, andFebruary 6, 1979.'' Although the Union argues that the underlying number was "78," Ido not believe from my careful examination of the card that a merevisual observation can confidently determine whether "78" or "77," oreven "79," was first written down.election. She does not remember who gave her the cardor to whom she returned it, states she does not know ifhandwriting on the card other than her signature is hers,and does not know whether she signed the card beforeor after December 1977. Underwood testified that Cas-well signed the card in her presence on February 9,1979. I credit Underwood and shall count Caswell'scard.Glenda Finley's card date has been altered from Feb-ruary 26, 1978, to 1979. Finley says she signed the cardin 1978 after Patricia Hand gave her the card in theparking lot and asked her to sign it. According to Finley,Hand asked her several times to sign and told her it wasto try to get another election. Finley filled out all entrieson the front of the card. Underwood testified that Finleysigned the card in her presence in the Boaz Mall on Feb-ruary 26, 1979. Hand says that Finley signed a card forher in February 1977, before the December 1977 elec-tion, in the parking lot, but Hand was not shown the spe-cific card in issue when she testified. I do not believe thecard before me is the same one Hand is referring to be-cause, although it may be that Hand obtained a cardfrom Finley before the December 1977 election, it isplain that the changed entry was "1978," not "1977." Asheretofore noted, there was no organizing campaign in1978, and I do not credit Finley that she signed the cardin 1978. I conclude that she signed the card in 1979, asUnderwood testified and noted on the back of the card,but wrote "78" by inadvertence. The mere correction ofthe date by her or Underwood does not destroy its valid-ity. I shall count it as a valid authorization card for pur-poses of ascertaining the Union's majority in 1979.In view of my findings above, I conclude that theUnion represented a majority of Respondent's employeesin the unit found herein when it requested and was re-fused recognition as exclusive bargaining representativeof said employees on March 21.20C. Independent Violations of Section 8(a)(1) of the ActPreliminarily, I credit Patricia Whisenant's testimonythat on her hire in September 1978 she was told by Per-sonnel Manager Earnest Bouldin that the Company didnot want a union and it would not be good for the Com-pany or its employees. This statement occurred morethan 6 months prior to the filing of the first charge inCase 10-CA-14634, and therefore may not be found tobe an unfair labor practice. It may, by long-establishedprecedent, be considered as background evidence shed-ding light on events within the statutory period.220 I have found 19 of the 20 cards challenged by Respondent valid.The remaining 68 cards were properly identified and authenticated on therecord and may therefore be relied on as evidence of the Union's major-ity status. In all 87 of 147 employees signed cards, a clear majority, byMarch 17, and a simple majority of 74 valid cards was secured by theUnion on February 20.21 Local Lodge No. 1424. International Association of Machinists. AFL-CIO. et al. [Bryan Manufacturing Co.] v N.L.R.B., 362 U.S. 411, 416(1960).310 STANDARD-COOSA-THATCHER, CARPET YARN DIVISION1. Conduct of Supervisor Bennie F. (Butch) Harris(a) On or about February 13, Harris took KathyCahela Holland from her work station to the nurse's sta-tion and locked the door behind them. I credit Holland'saccount of what then happened over that of Harris be-cause she was the more impressive witness, and for thefurther reason that as a current employee she would notlikely deliberately fabricate testimony injurious to heremployer who controlled her employment future. 22 I alsonote that Harris concedes he was trying to find out ifHolland was still prounion.Holland asked what she had done. Harris replied shehad done nothing and he just wanted to know why shewanted a union. She gave reasons and they then engagedin colloquy as to what the Union could do about senior-ity. Harris then opined that they would all be out of ajob if the Union got in at Boaz. She disagreed and askedwhy he thought that. He said that the Company wouldcombine the Boaz and Guntersville23employees andclose the Boaz plant. She stated her disbelief, and Harrissaid he knew it was true, had seen it in black and white,and was fearful he would also lose his job.I find that Harris violated Section 8(a)(1) of the Actby interrogating Holland about her union desires andthreatening plant closure with resulting loss of jobs if theUnion got in at Boaz. This conduct was made even morecoercive by the context in which it occurred, mandatoryattendance in a locked room.(b) In mid-February, Harris took Patricia Whisenantoff her job and into his office where he locked the doorand they conversed. 24 Harris showed her an enlargementof a union card and asked her either if she had seen oneor if she knew what it was. She replied that she had notand did not. Harris told her that he knew she had signeda card and asked why she had signed, coupling this in-quiry with a statement that by signing the card she hadsigned away her rights to the Union. Harris concedes hetold Whisenant that there was a union at Guntersville,and I find also that he also said that the employeeswould be no better off at Boaz than at Guntersville andthat the Guntersville union president had traded employ-ees' grievances for a pay increase. He went on that shewould have to go to a union steward rather than theCompany personally and that the Company would closethe plant if the Union got in. I find that Harris interro-gated Whisenant about her union activity by asking whyshe signed a card, threatened her with loss of access tomanagement,25and threatened plant closure, all individ-ually and collectively violative of Section 8(a)(1) of theAct. I also find that such conduct is particularly coercivewhen delivered in the privacy of the supervisor's lockedoffice to which the employee was peremptorily sum-moned.22See, e.g., Sltaco. Inc., 244 NLRB 461 (1979).23 Respondent has a plant at nearby Guntersville, Alabama, which iscovered by a union contract.24 I credit Whisenant where her account and that of Harris differ. Shewas a more believable witness in terms of comparative demeanor. In thisconnection, I specifically note that Harris appeared to be uncertain andreluctant on this incident whereas Whisenant did not.25 Sacramento Clinical Laboratory, Inc., 242 NLRB 944 (1979); and seeColony Printing and Labeling. Inc., 249 NLRB 223 (1980).(c) Timothy White testified that Harris walked up tohim in mid-March and said that, if the Union came in,the bench White sat on to rest in his work area would betaken away and if employees overstayed a break by Iminute Harris would issue warning slips to them. Harrisdenies making these statements. Although I do not creditHarris on other matters I do credit him here. The credi-ble evidence establishes to my satisfaction that there wasin fact no such bench in White's work area, and White'stestimony struck me as contrived evidence given in anunconvincing manner. Accordingly, the General Coun-sel's evidence on this allegation does not preponderate.and I shall recommend that it be dismissed.(d) Timothy White testified to certain events on orabout May 8. According to White, he was called intoPlant Manager Jack Bowman's office where, in the pres-ence of employee James Collins and possibly PersonnelManager Earnest Bouldin, Bowman said that White hadfiled a charge against the Company. White avers hedenied this and Bowman showed him the charge filed onMay 4, 1979, in Case 10-CA-14634 by the Union whichcontains the names of Collins and White as alleged dis-criminatees.26White continues that Bowman gave him acopy of the charge whereupon White asked how hecould find out more about it and received the answer itwould have to be investigated. Later the same day, saysWhite, he went into Harris' office to report on work asusual, and Harris asked why he filed the charge, whichhe denied. Harris then allegedly stated that he had had alot of reasons to fine White, and that he could tell Whitewas union, "that it showed."Harris' version is in substance as follows. White andJames Collins asked him about a charge being filed. Hethen told them he had seen it, and they said they filed nocharges against him and did not know how it had hap-pened. They asked who would have filed the charges be-sides them, and he said he did not know. Harris thenwent and told Bowman that White and Collins knewnothing about the charge, had not filed them, and hadnot signed anything. Bowman offered to show it tothem. Harris went and got them. Bowman showed themthe May 4 charge and was unable to explain to themhow their names came to be on the charge. White andCollins asked who to see to find out about it, andBowman referred them to the name and address on thecharge. I conclude Bowman was pointing out the nameand address of the Charging Party.Harris denies any later conversation with White aboutthe Union or making the statements White claims hemade in his office later in the shift.Neither Bowman, Bouldin, nor James Collins testifiedabout this incident. The absence of their testimony leavesa straight credibility conflict on significant points be-tween Harris and White. I doubt that Bowman wouldhave summoned White to the office for the purpose ofaccusing him of filing a charge plainly showing theUnion as the Charging Party, and note there is no con-tention Bowman similarly accused Collins whose nameprecedes that of White in the body of the charge. More-2, The complaint herein does not so allege.311 DECISIONS OF NATIONAL LABOR RELATIONS BOARDover, I do not believe it probable that Harris would laterhave inquired why White filed a charge which he hadalready denied filing. On the whole, the testimony bothof Harris and White leaves something to be desired interms of exactitude, but that of Harris appeared to be de-livered in a less tentative manner and with greater assur-ance. In short, I observed Harris to be more believableon the events of May 8, and I credit his affirmative testi-mony as well as his denials of the statements attributedto him by White. Accordingly, I find that the GeneralCounsel has not shown by a preponderance of the credi-ble evidence that Harris made unlawful statements onMay 8 as alleged.(e) I credit Patricia Whisenant that, on May 21, Harriswalked up to her and asked where her "god-damn"union was and, after she replied it was coming and theywere going to court, further stated that she was not satis-fied getting in as deep as she was but just kept on gettingin deeper and deeper.I am persuaded that Harris' question and commentaryemphasized that Respondent strongly disapproved of theUnion and Whisenant's activity on its behalf, and con-veyed that she was in deep trouble with Respondent, andgetting deeper, because of that activity. Harris' state-ments were clearly calculated to make Whisenant fearfulof Respondent's reaction to her protected union activitieswhich it viewed in an unfavorable light. I therefore findthat Harris threatened Whisenant in violation of Section8(a)(1) of the Act. That he did not specify what Re-spondent's retaliation might be does not diminish the se-riousness of the threat.2. Conversation of employee Leon Taylor withPersonnel Manager Bouldin and Shift SupervisorCecil KingAround the first of May, Taylor, who has since quitdue to health problems, had been complaining that hisworkload on his second-shift yarn service job was tooheavy. Unbeknownst to Taylor, Respondent had com-menced a new timestudy on the yarn service job but hadnot as yet reached his shift. I credit Bouldin that thetimestudy was motivated by the movement of machineryand find that neither antiunion considerations nor Tay-lor's complaining precipitated it.During the first week in May, Bouldin approachedhim and said he had heard Taylor was complainingabout his job. Taylor replied that he had too big a work-load. Taylor testified on direct examination that Bouldinthen said employees would not have any additional bene-fits if the Union came in, and mentioned the Guntersvilleplant. On cross-examination Taylor stated that he doesnot recall what Bouldin said after Taylor responded toBouldin's initial question about his complaint, and furtherstated that he believed Bouldin's response to his com-plaint of too much work was all that was said. Bouldintestified that after Taylor said he was overloaded he(Bouldin) advised him of the timestudy on the first shiftwhich would soon be extended to the second shift. Boul-din denied that either the Union, benefits, or trouble forTaylor were mentioned during this conversation thanTaylor who delivered his testimony in an uncertainmanner, obviously contradicted his own direct testimonyon cross-examination, and was not a convincing witness.I therefore credit Bouldin and find that he did not, as theGeneral Counsel alleges, unlawfully threaten Taylor orotherwise violated Section 8(a)(l) of the Act by his state-ments to Taylor.Taylor testified to a conversation with Cecil King, ator about the same time period as that with Bouldin,wherein King told him that first-shift jobs had beentimed and his job was going to be timed next, and thensaid that the Union would do him no good if it came in.According to Taylor, he had another conversationwith King about a week later when King called him intohis office and told him he did not know what Joe White-head (an active union proponent) was putting in Taylor'shead but the Union would not help Taylor, or get himanymore benefits, or reduce his job duties. Taylor aversthat King added that if Taylor did not keep his job up hemight be fired. In response to my question, Taylorplaced this conversation before the May 18 election. Oncross-examination he first placed it before the election.Then, when confronted with his pretrial affidavit givento the Board, conceded that he had said therein the con-versation occurred in the last week of May (which wasafter the election), and stated his affidavit, given on June10, 1979, was truthful. Unaccountably, Taylor then againtestified that the conversation happened before the elec-tion, but also reiterated that his affidavit was truthful.Cecil King testified that Taylor complained to him onvarious occasions that he had too much work to do, andreceived help from King. King denies any discussion ofthe Union during these conversations about Taylor's job.King did recall an occasion, approximately between May8 and 11, when Taylor came to his office, told himWhitehead was pressuring him to sign a union card, andasked King what he thought about the Union. Accordingto King, he told Taylor what the existing company bene-fits were, that if the Union came in more benefits wouldhave to be bargained for, and that King did not think theUnion would help at Boaz. King denies informing Taylorhe would lose benefits if the Union came in.Taylor did not impress me as a candid or reliable wit-ness as he testified in an uncertain and unconvincingmanner. I do not credit his testimony, and I do credit theversion of King who testified in a straightforward, be-lievable manner. I find that none of Cecil King's state-ments to Leon Taylor transgressed Section 8(a)(1) of theAct.3. Statements of Personnel Manager Bouldin(a) On a Saturday afternoon in mid-February, Bouldinwas having his car serviced, and walked toward the ad-jacent Holiday Inn to have some coffee. Patricia Whisen-ant, who was parked in the Holiday Inn lot conversingwith employee Jesse Roden who sat in another car nextto hers, saw Bouldin and became apprehensive that Boul-din would think she and Roden were having an affairrather than waiting to meet union organizers. She calledBouldin to her car, as Roden drove off, and told himthat she was not there for a liaison with Roden. Fromthis point the accounts of Bouldin and Whisenant differ.312 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONWhisenant's VersionBouldin told her that he knew she was there to seeunion people and that if she did not watch it she wouldget in trouble, and she should be back at work. Theytalked longer but she does not recall what was said.About 10 minutes later she saw him in the coffeeshop.Two friends, Finley and Lemons (neither of whom testi-fied on this matter), went in to talk to Bouldin. One re-turned and told Whisenant that Bouldin wanted her tocome in. She went in, does not remember everythingthat was said, but knows Bouldin and the employeestalked about the Union and the presence of its organiz-ers. She recalls that Finley or Lemons said it was KathyCahela's fault, not Whisenant's, that Whisenant was atthe Holiday Inn.Bouldin's VersionHe replied to Whisenant's remarks about her relation-ship with Roden by saying it was her business. He wentinside the coffeeshop. Whisenant, Lemons, and Finleycame in 5 or 10 minutes later. Whisenant again explainedthat her meeting with Roden was not what it lookedlike, and said that they were there to see a piece of paperthat employee Betty Underwood possessed. They allthen left. There was no conversation with Whisenantabout the Union and no mention of people being in trou-ble.But for Whisenant's concern that her relationship withRoden might be misconstrued, the parking lot conversa-tion would probably not have occurred. Bouldin was onhis way to get coffee and his attention was drawn toWhisenant by her calling him over. I am persuaded thatBouldin's presence at the Holiday Inn has not beenshown to have been prompted by any reason other thanchance and a hankering for a cup of coffee. Whisenant'srecitation struck me as manufactured to capitalize on theunexpected presence of Bouldin, and I do not credit herthat Bouldin told her he knew she was there to see unionpeople," that she would get in trouble if she did notwatch out, or that she should return to work. Nor do Icredit her, in the absence of any corroboration, thatBouldin sat talking about the Union and its organizerswith the three employees. I credit Bouldin's account be-cause he was the more believable witness with respect tothe events of this day and because his account seems themore likely to me to the extent that it reflects that thetopic of discussion was the true import of Whisenant'smeeting with Roden, rather than some meeting withunion organizers which has not in fact been convincinglyshown to have occurred or even been scheduled. TheGeneral Counsel has not shown by a preponderance ofthe credible evidence that Bouldin violated the Act inany fashion on this occasion.(b) I credit Whisenant's testimony that some time inmid-February she was talking to Bouldin when KathyCahela Holland walked by without speaking and Whi-senant told Bouldin, when he asked what was wrong27 I agree with Respondent that there is no evidence, or even a fairinference or warranted suspicion, that Bouldin had any reason to believeor assert that Whisenant was in the parking lot to meet with anyoneother than Rodenwith Holland, that Holland was involved in the "Unionbusiness," to which Bouldin stated that if Holland didnot watch it she would get fired. This statement byBouldin, in the context in which it was uttered, was athreat of discharge for union activity and violated Sec-tion 8(a)(l) of the Act.(c) In early or mid-March, after Bouldin had advisedher that she was not getting a job she had applied for,Whisenant became emotionally upset and told Bouldin,"[Y]ou just hate me." He replied that he would like her alot more if she was on the right side, a transparent refer-ence to her prounion posture. Bouldin does not directlydeny this testimony and I credit Whisenant.28Neverthe-less, I do not agree with the General Counsel that Boul-din's statement was a threat advising Whisenant thatbenefits were contingent upon her being opposed to theUnion.Bouldin's statement certainly made it clear that heknew or believed she was for the Union, but I discern noelement of threat in the statement. I do find, however,that Bouldin's comment reasonably tended to convey toWhisenant that she would be in Bouldin's good graceswere she against the Union. It seems to me that this wasan invitation to abandon the Union in order to obtainwhatever benefits might flow from the improved rela-tionship with management thereby obtained. I find thisto be interference with Whisenant's union activities andviolative of Section 8(a)(1) of the Act.(d) I do not credit Martha Houchin White, an uncer-tain and unimpressive witness,29that, in mid-March whileshe thinks she was changing her insurance, Bouldin said:Just something about the union; if I knew who wasunion-who was company. He was telling me thatif the union came in that they would take all of thebenches out of the smoking areas throughout theplant.This testimony consists of conclusions bereft of ade-quate specificity. Bouldin's testimony in contraventionimpressed me as more believable. Accordingly, I findthat Bouldin did not on this occasion unlawfully interro-gate or threaten Martha Houchin White as the GeneralCounsel alleges.(e) Martha Houchin White testified that, in mid-Aprilduring a conversation whose start she does not remem-ber, Bouldin and Plant Superintendent Jack Bowman,which one she does not recall, told her that if the Unioncame in it would30 be a while before employees got araise and they might lose some vacations and insurancebenefits.Bowman, a methodical and precise witness who testi-fied without hesitation, avers that White asked to talk to2 I1 do not consider Bouldin's bare denial that he ever indicated toWhisenant that she had a better likelihood of getting the job she appliedfor if she was on the right side as an adequate response to Whisenant'sspecific testimony.29 White was discharged by Respondent for falsifying her age on herjob application. Both the discharge and the falsification are relevant fac-tors in evaluating her credibility, but I would not credit her on demeanoralone if these factors were not present."' She conceded on cross-examination that she does not recall whetherthey said "would" or "might" with respect to the raise313 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhim and Bouldin while they were in her area. Theyagreed. White asked if it were true employees could losecertain benefits if the Union came in. Bouldin started torespond,"' but Bowman interrupted and told her Re-spondent was not saying she would lose anything if theUnion won the election, but if it won there would haveto be negotiations where she could get a little more,remain the same, or lose some. He named several benefitsof which this would be true, with unknown results untilnegotiations were complete. He also mentioned that thenegotiations at Respondent's Guntersville plant had takenabout a year, but Respondent did not know how long ne-gotiations would take, maybe a short time or maybequite some time.I credit Bowman's version on the basis of comparativedemeanor, certainty of testimony, and believable detail. Iam inclined to the conclusion that White misconstruedwhat was actually said and testified to this misconstruc-tion. I conclude and find the General Counsel has notshown by a preponderance of the credible evidence thatRespondent violated Section 8(a)(l) of the Act duringthis mid-April conversation. Belcher Towing Company,238 NLRB 446 (1978); Wex-Tex of Headland, Inc., 236NLRB 1001, 1004 (1978).(f) I credit Patricia Whisenant's straightforward recita-tion that she went up to Bouldin on May 17 and toldhim she was sorry that she had to work against him inthe Union and that she would be on the gates the nextmorning.2Bouldin asked what the Company had doneto her and what did she have against the Company. Shetold him, "Nothing." He then asked why she was work-ing for the Union, and she replied that she believed in it.Such inquiry into Whisenant's reasons for supporting theUnion tended to coerce her in the exercise of her Section7 rights, even though she had openly declared her unionadherence. I therefore conclude that Bouldin's probinginto Whisenant's motives for supporting the Union con-stituted coercive interrogation in violation of Section8(a)(l) of the Act.334. More conversations of Plant Manager JackBowman with employees(a) On or about May 11, Bowman and Patricia Whi-senant had a conversation at work.34Whisenant had aunion leaflet in her possession which recited that a com-pany could not unilaterally discontinue employee benefitsafter a union wins a Board election.35Whisenant asked'' I do not credit Bouldin that he had no conversation with Whiteabout the Union or benefits after his mid-March conversation. What hesaid is unknown, but, to the extent he was a party to this conversation,his claim of no such talks is discredited.32 She had previously distributed literature at Respondent's gate.3 17I Automotive Electrical Products Division. 231 NLRB 878 (1977)." The recitation of what was said is a composite of the credited por-tions of the testimony of each. I am persuaded that what is here presentis a failure of communication. Bowman's recitation is consistent withwhat he had earlier told Martha Houchin White with regard to the fateof benefits if the Union won the election. Whisenant's version appears tobe. in large part, her subjective understanding of the meaning of whatBowman said rather than an accurate report as to what he actually said. Icredit Bowman, where there is testimonial conflict with Whisenant, be-cause he appeared the more certain and candid of the two.a5 Respondent introduced this document in evidence. It bears theUnion's logo and recites, with supporting excerpts from Board cases, thatBowman if employee Bowman acknowledged that theleaflet was correct and continued that after negotiationscommenced benefits could go up or down or remain thesame. He also mentioned that negotiations at Respond-ent's Guntersville plant had taken about a year and itwas an unknown as to how long negotiations would lastbut they could take a short time or a long time. He fur-ther stated that negotiations would start at zero. AfterBowman's comments, Whisenant said she knew he wasnot lying and left the area.Noting that Bowman's comments were generated byWhisenant's inquiry, I am persuaded that his remarkswere designed to advise Whisenant of the various possi-bilities with respect to benefits which might result fromnegotiations. He neither predicted nor threatened adverseconsequences with respect to benefits. I find his com-ments with respect to the possibility that benefits mightbe reduced as a result of negotiations were protected ob-servations under Section 8(c) of the Act, and did not vio-late Section 8(a)(1) of the Act. Wex-Tex of Headland,supra.(b) Although the testimony of Kathy Cahela Hollandis entitled to considerable deference where it is adverseto her current employer, Respondent, she appeared to bestraining and attempting to embellish the events of May18, when she and Bowman had a conversation. Bowmanwas more believable than Holland with respect to thisconversation. I credit him, and I find that on the morn-ing of May 18, before the election, Holland commenceda conversation with Bowman by saying that she had reada copy of the Guntersville contract and could find noth-ing in it which would benefit employees. Bowman thentold her that he wanted her to understand that the Gun-tersville contract was the first thing Respondent's lawyerwould insist on in negotiations if Respondent lost theelection.I agree with Respondent that Bowman's testimonydoes not establish that Respondent would not bargain ingood faith with the Union, but that is not the question.The question is whether Bowman's statement to Hollandwas a threat that Respondent would not bargain in goodfaith with the Union if it was selected. I believe thisquestion requires an affirmative answer. The Respond-ent's argument that Bowman only referred to Respond-ent's "initial" position in bargaining adroitly attempts toresolve the issue through semantical argument. I do notbelieve that Holland was required to know or suspect oreven hazard a guess that Respondent's first insistence onthe Guntersville contract terms was not immutable. Theburden was on Bowman to explain this if it were true. Ifind that the statements of Bowman had a reasonabletendency to impress on Holland that Respondent wouldinsist on the terms of its Guntersville contract as a condi-tion of a Boaz contract and thus render bargaining afutile exercise insofar as achievement of employee goalsbenefits may not be taken from employees as punishment for their unionactivities. Union International Representative Virginia Keyser testifiedthat although this is a stock union leaflet it was not used in the 1979 cam-paign. Whisenant was uncertain as to whether or not she had the leafletwith her. Whether the leaflet was distributed during the 1979 campaignor at an earlier time does not determine whether or not Whisenant had itin her possession. I credit Bowman that she did.314 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONwas concerned. That the statements were made withinhours of the upcoming Board election and were directedat an employee who Respondent knew considered theGuntersville contract of no benefit to Boaz employees in-creased their impact. I conclude that Bowman's threat ofinsistence on unpalatable contract terms interfered with,restrained, and coerced Holland in the exercise of herSection 7 rights, including the right to freely cast a ballotin a Board election without being intimidated by Re-spondent in the exercise of that franchise, and thus vio-lated Section 8(a)(1) of the Act. There is no credible evi-dence Bowman unlawfully interrogated Holland.5. Conduct of Shift Supervisor Frank Lowery(a) On February 25, 1979, Lowery called employeeMelinda Kennedy from her work into his office. Loweryconcedes that he asked Kennedy if she had seen one ofthe union authorization cards and did she know what shewas signing when she signed one of them. This com-pound question by a supervisor in a locus of supervisoryauthority away from the employee's work station consti-tuted coercive interrogation of Kennedy with respect toher protected activity of signing a union card and hermotives in so doing, without any assurances of no repri-sals, and served notice on her that Respondent knew shehad signed a union card Lowery's interrogations violatedSection 8(a)(1) of the Act.Kennedy's testimony on this meeting with Lowerymerely adds that Lowery solicited questions about theUnion from her and gave generally noncommital answerswhen she inquired about benefits of a union label, an in-centive system, etc. Kennedy credibly avers that Loweryvolunteered that if the Union came in employees wouldget paid no more because the Company would only payso much. I do not believe that this latter volunteeredstatement on wages constitutes a threat in the usualsense, but it does convey the idea that the selection ofthe Union would be a futile gesture insofar as wage in-creases were concerned. To that extent, Lowery's state-ment tended, in some degree at least, to interfere withand restrain Kennedy in the exercise of her Section 7rights, and its import was exacerbated by the context ofa closed meeting with a supervisor in his office whereinhe had already coercively interrogated her. Accordingly,I find the comment on the future of wages violated Sec-tion 8(a)(l) of the Act.(b) On or about March 17, 1979, Rebecca Stephensonasked Lowery for permission to take some time offwork. He responded that since she had not signed aunion card he would let her be off. She told him that shehad signed one. I credit Stephenson that Lowery thentold her that if she signed a card she automatically hadto join the Union if it came in. I credit Lowery that healso told her that if she needed to be off he would still"work with you" whether or not she had signed a card.In my view, Lowery's initial comment indicating hethought Stephenson had signed a union card amountedto a solicitation of a response as to whether or not shehad signed one. This is interrogation into union activitiesprohibited by Section 8(a)(1) of the Act.36I do not agreewith the General Counsel that Lowery's implied ques-tion was also a threat of reprisal against employees whodesignated the Union to represent them. It might be con-strued as a grant of benefit because Lowery thought Ste-phenson was not a card signer. In either case, grant orthreat, Lowery's subsequent statement amounts to apromise to treat her leave requests as he had in the past,regardless of whether or not she signed a card and effec-tively erased any coercion that may arguably be inferredfrom his initial statement. Moreover, Lowery grantedher leave requests on several occasions thereafter. I notethat Alabama is a right-to-work State and Lowery'sstatement of the requirement to join the Union amountsto the dissemination of misinformation, but I am persuad-ed his erroneous comment on this topic does not rise tothe stature of a threat violative of the Act.(c) Some time in March 1979 employees Joe White-head and Bill Renfroe were discussing what the Unioncould do for them. Lowery was present and commentedthat either "it'll hurt you," as Whitehead first testified orthat "it could hurt," as Whitehead acknowledged oncross-examination.37It is questionable whether the firstversion constitutes a threat and the second clearly doesnot. In view of Whitehead's modified testimony, I findthat the General Counsel has not shown by a preponder-ance of the evidence that Lowery threatened employeesin violation of Section 8(a)(1).(d) It appears that Respondent has a rule against drop-ping hard waste on the floor. On March 5, 1979, 38Lowery issued a verbal warning to Betty Underwood, anoutstanding union protagonist, for an infraction of thisrule.According to Underwood, Lowery spoke to her aboutdropping hard waste, said that he knew she was in aunion campaign and would do nothing to break a ruleduring this time period, and recited that he was going tobreak her from a bad habit while the Union was in town.Lowery testified that he reminded Underwood that hehad several times spoken to her about the hard waste,told her he was giving her a verbal warning and makingit part of her record, and stated that he felt it would be agood time for her to break the habit of throwing hardwaste on the floor. This was the only verbal warning heever gave her for this offense.Neither witnesses' demeanor provided me with anyconvincing clues as to which gave the more accurate ac-count, but the fact that Underwood was still employedby Respondent and supervised by Lowery at the timeshe testified persuades me that she was not likely to bedeliberately fabricating testimony reflecting adversely onLowery's conduct, and Lowery does not specifically36 That Lowery may have thought he was joking does not mean Stc-phenson did.37 Lowery says he probably said it could hurt hut denies aying itwould hurt.3' Underwood claims she received the warning in late March or earlyApril, but I am persuaded by the written record of the warning. whichLowery convincingly authenticated, that the warning was given onMarch 5. Underwood's erroneous testimony on the date is insufficient tocollaterally discredit her on other matters315 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdeny mentioning the Union. I therefore credit her ver-sion where it varies from that of Lowery.There is obviously nothing unlawful about reprimand-ing an employee for violation of what appears to be a le-gitimate company rule, but it is unlawful to advise theemployee that the timing of the warning was precipitatedby the presence of the Union because this clearly putsthe employee on notice that union activities not onlycaused this warning but may cause other adverse actionsto be taken by the employer. I find that Lowery didmake an implied threat to Underwood of reprisals forunion activitiy and the issuance of the warning on March5 was motivated by the presence of union activity. Bothviolated Section 8(a)(1) of the Act.39(e) On or about April 19, 1979, Lowery and Under-wood had another conversation. The Union had distrib-uted a notice of the time and place of its next meeting,but left the space for the agenda vacant. I credit Under-wood that Lowery jokingly said that it was no wonderthere were not more people at the meeting if this wereall that was on the agenda. Underwood told him not toworry about it because there would be something on theagenda. Lowery rejoined, "No kidding, what have yougot on the agenda for Sunday?" She asked why he didnot come to a union meeting and find out inasmuch as hehad been a union person, and that he might enjoy it.I am aware that tortuous reasoning can wring ominousnuances out of the slightest statement, but I cannot ingood conscience conclude that this conversation con-tained anything more than good-natured banter and in-nocuous repartee, or had any reasonable tendency to in-fringe on Underwood's statutory rights. I therefore findthat Lowery did not unlawfully interrogate Underwoodas the General Counsel alleges.(f) On or about April 24 or 25 or some time in May,40Lowery told Elizabeth Sharp that he knew she wasfriendly with Betty Underwood, but thought Sharp wason his side. She replied that she did not know what hewas talking about. He said she knew what he was talkingabout, and that he still thought she was on his side.Considering that the record fairly establishes that Un-derwood was a leading supporter and there appears to beno other reason for Lowery to refer to Sharp as beingon some side or other, I conclude that Lowery's enig-matic statement translates into an effort to elicit a state-ment from Sharp as to whether she was for or againstthe Union."4 This is unlawful interrogation into her sym-pathies vis-a-vis the Union and violates Section 8(a)(l) ofthe Act.(g) On or about May 3, 1979, employees Dingier andRenfroe started discussing the Union in Lowery's pres-ence.42I find Lowery's version more believable and hisa9 It is not alleged in the complaint that the warning was given in vio-lation of Sec. 8(a)(3), and the remedy would be the same in any event.'4 The record is not clear as to which was the date of this incident." If Lowery's statement is susceptible of several meanings, as Re-spondent argues, the burden of clarifying any ambiguity fell on Lowerynot Sharp. She in effect asked him what he meant, but he elected merelyto repeat himself, stating that she knew what he was talking about. Inas-much as his comment could reasonably be construed as unlawful interro-gation, and he made no effort to clarify to show it was not but chose toremain mysterious, there is no reason to assign it another meaning."' Renfroe had been walking with Lowery.delivery more convincing than that of Dingier. Loweryinterjected into the conversation that his wife had notbeen helped by being a union officer when she workedat a union plant and was changed to a lower paying job.It is not clear whether he also said that he had kiddedhis wife by asking her why she did not go to her Unionif she were being so mistreated, or if this comment wastacked on at the hearing as a side remark to the judge. Igot the impression the latter was the case. In any event,I find nothing unlawful in Lowery's comments toDingier and Renfroe. He interrogated no one on this oc-casion, and I shall recommend the allegation of interro-gation be dismissed. Nor do I find that his commentswere an unlawful effort "to impress upon Dingier the fu-tility of supporting the Union."(h) On May 11, 1979, several employees, including Un-derwood, were short $2 in their paychecks because of acomputer error. On May 12, they protested to PlantManager Bowman who explained the computer errorand promised the mistake could be corrected on theirnext paycheck.That evening, May 12, Lowery approached Under-wood at her work station and asked what had happenedwith respect to the pay problem.43Underwood told himthat the Company had been going to take the employees'5-cent premium pay for the shift away from them.Lowery said, "Just raise hell, Betty ...if you'll notice,Dennis Williams raised hell for a couple of weeks, andhe's not here any longer." (Williams had been dischargedabout a week before this.) Underwood told Lowery thatif that were a threat she would not be as easy as Wil-liams to get rid of. Lowery pointed out it was a "one-on-one" conversation and his word was as good as hers. Sheretorted that they would let the government decidewhose word was as good as hers and whose word wasbest. That ended the conversation.I agree with Respondent that Lowery did not threatenUnderwood with discharge "if they joined or engaged inactivities on behalf of the Union" as the complaint al-leges. Underwood was, however, engaged in protectedconcerted activity when she and others protested the payshortage, and Lowery's statement was a threat of dis-charge because she was complaining of that shortage.Her complaint was a direct continuation of her concert-ed activity. Lowery's statement was patently interfer-ence, restraint, and coercion of Underwood in the exer-cise of her Section 7 rights. The matter was fully litigat-ed and the threat was alleged as a violation of Section8(a)(1) of the Act. Respondent had ample notice of thenature of the violation from her testimony of January 7,1980, and adduced evidence from Lowery, which I havenot credited, in response thereto on February 6, 1980.Accordingly, I am persuaded that the incident was ade-quately covered by the allegations of the complaint andthe general 8(a)(1) allegations of the amended and secondamended charges, was litigated, and may be found a vio-lation of Section 8(a)(l), which I now find Lowery'sthreat to be." I credit Underwood on this topic.316 STANDARD-COOSA-THATCHER, CARPET YARN DIVISION6. Conduct of Respondent's president, Richard C.Thatcher, Jr.The General Counsel alleges that Thatcher threatenedloss of benefits in an address given to several employees,and proffers employees Kathy Holland, Elizabeth Sharp,Betty Underwood, and Melinda Kennedy as witnesses insupport thereof.The meeting in question was conducted by Thatcherwith six employees in the plant's laboratory about 6 a.m.on May 8. Mark Maddox, Respondent's industrial rela-tions director, was also present.Holland testified as follows:Mr. Thatcher asked us about, you know, why wewere wanting a Union and stuff like that. And I re-member one thing that he said specifically when wewere talking about what would happen if we got aUnion; he said that everything would just becleared from the table, and we would start fromscratch. We would not have any contract; wewould not have any wage rights or anything.He said it would be minimum wage, and wewould work from there-no vacation pay, no holi-day pay, no nothing. That they would negotiatefrom that.Sharpe testified on direct examination:[Thatcher] said that he would sit down and negoti-ate with us if we voted a Union in, but he didn'twant a Union to come in, that we would start fromscratch. And we would not have any paid holidays,not have any pay raises.Q. Do you recall anything else?A. He said that he wanted to explain the plan,and he wanted to make it a happy place to work.On cross-examination, Sharp testified:Q. Now, at this meeting, according to your testi-mony, Mr. Thatcher indicated that if the Union wasvoted in, he would sit down and negotiate with theUnion, isn't that correct?A. Yes, sir.Q. And isn't it also true that he said that therewould be no guarantee that your wages or holidaysor insurance would be improved as a result of nego-tiations?A. Yes, sir.Kennedy testified on direct examination that Thatchersaid, "We were not guaranteed even what we were get-ting paid now-that we would have nothing, that we'djust sit down and negotiate from nothing." On cross-ex-amination she verified that on May 24, 1979, she gave anaffidavit to the Board in which all she reported aboutThatcher's comments was that, "He said that they triedto keep up with industry standards and gave us a raisewhen the rest of the industry did." She claims that heraffidavit just does not contain everything.Underwood recalls that Maddox made opening remarksthat the employees did not need a union and he did notwant them to have one. She recalls nothing else thatMaddox said and recalls only the following with respectto what Thatcher said:Well, he told us that if we voted a Union in, hewould sit down and negotiate with us, but that wewould go back from scratch-we would start fromscratch in negotiations. And I said, Mr. Thatcher,what do you mean by starting from scratch?And he said he would go back like the day wewere hired in, we would not have any paid holidaysor any vacation or any pay raises-that we wouldgo back and start from scratch and negotiate fromthere, and there would be no guarantee that wewould even be making the amount of money thatwe were now making.Thatcher remembered that the meeting where theabove employees were present lasted about 45 minutesand he started it by making a speech adhering to pre-pared notes.44After the speech he opened the session upfor questions. He testified that the only statement hemade about negotiations was that if Respondent negotiat-ed it would do its utmost to negotiate a contract whichwould protect management's interest in properly runningthe plant. He does not recall that Underwood askedwhat would happen if the Union won the election, andstates that most of the employees' questions were com-plaints about Supervisor Frank Lowery. The arguablyrelevant portions of Thatcher's notes read as follows:III Our position on the UnionA. The question at Boaz is not whether unionsare good or bad but whether you need one.It costs money to belong to a union, so you don'tget one unless you need it.B. I think the Company has done everything itcan to make this plant the kind of place peopleshould enjoy working in.It is one of the highest paid plants in the Compa-ny.All hourly jobs at Boaz have a guaranteed dayrate. There are no incentive jobs. This is what yousaid you wanted. That is not the way we have han-dled union plants in S-C-T.We brought the Behavioral Science people toBoaz first-to help us improve communications andefficiency.You are paid wages and benefits which are com-petitive in the textile industry-this has always beenthe case.There is nothing in wages or benefits that theUnion has been able to get out of negotiations withS-C-T that you have not gotten without a union atleast as quick.If a company is doing all it can do-or all it iswilling to do-there is no reason to pay a union torepresent you. I believe S-C-T is doing all it can do" He used the same notes at the 12 or 13 meetings he addressed thatday. There is no contention or evidence he made any unlawful remarksat an' other meeting.317 DECISIONS OF NATIONAL LABOR RELATIONS BOARDat this time and remain competitive, and I am notgoing to let any union make us noncompetitive.That could cost all of us our jobs.I am sure you have individual problems at Boazfrom time to time. There are always those daysyour supervisor doesn't act just the way you wanthim to. But we must recognize that supervisors arehuman beings, and they have bad days just like wedo-whether there is a union in the plant or not.I don't think unions help improve relations be-tween the supervisors and the employee. Theymake them more difficult by adding a third party tothe discussion. The third party, who is either aunion steward from the plant or a paid professionalunion organizer, always thinks it is their job tocause dissension. Look around this plant-youknow who the union stewards would be. Do youwant them speaking for you?I think the facts show that you have been heardmore and better by the management of this Compa-ny at Boaz without a union than the employees atGuntersville and Chattanooga have with a union.IV Our experiences with this UnionA. This Company's past experiences with thisUnion have not been pleasant ones.The two things that stand out most in our rela-tionship with the Union are: (1) the bitter strikesand (2) the long, drawn out negotiations in whichthe Union has always come out on the short end ofthe stick.Chattanooga and Guntersville employees gottheir wage increases in 1977 and 1978 after you did.For example, in 1977 Guntersville got their increase13 weeks after you did. Also, no Guntersville orChattanooga employees got any increase in Febru-ary 1978, like you did. You have had three in-creases since early 1977, whereas Union employeesin this Company have had only two. And the aver-age wage at Boaz today is substantially higher thanat Guntersville.There have been two strikes at Guntersville andtwo strikes at Chattanooga. The 1978 strike in Chat-tanooga was the most bitter strike I have ever wit-nessed. It was like something out of the early1930's. There were Union goons on the picket linewith clubs and knives and that sort of thing. Manypeople were injured. Twenty-three employees werefired for misconduct. For all of the damage thatwas done, the Union got nothing out of the strike.They got the same wage increase you did-onlymuch later.Maddox testified that the meeting lasted about 30 to 45minutes and the general topic of employee discussionwas complaints by Kennedy and Underwood aboutFrank Lowery. In response to leading questions, hedenied that Thatcher said negotiations would start fromscratch or that employees would lose benefits if theUnion got in. He recalls no questions by Underwoodconcerning the Union.I am satisfied that Thatcher did not merely read hisnotes verbatim, but made comments relating thereto andanswered employee questions. An examination of the em-ployees' testimony, making allowances for normal differ-ences which often arise when several people hear thesame thing but put different interpretations on it andbecome convinced that their perceptions are what was infact said, persuades me that Thatcher did advise the em-ployees that negotiations would start from scratch, therewould be no guarantees that present benefits wouldremain the same and they would all be subject to negoti-ations. Underwood's testimony most probably makes theclosest approach to what was said in this regard byThatcher, but I find it was colored by her subjectiveconclusions.There is no showing Thatcher's notes contained un-truths, and I find, assuming arguendo that he did in factread them aloud, that they contain no threats, improperpromises, or proven material misrepresentations. I do notagree with the General Counsel that Thatcher's com-ments about the bargainability of benefits were eitherthreats of loss of benefits or clearly intended to conveyto employees the futility of union support. I find that thethrust of these comments was that the selection of theUnion would not necessarily mean increases in wages orother benefits and that all wages and benefits were sub-ject to bargaining. Such advice is not in violation of theAct. 45The opening remarks by Maddox, related by Under-wood, are protected free speech under Section 8(c) ofthe Act.7. Conduct of Industrial Relations Manager MarkMaddoxOn May 14, Maddox met with a group of about 10employees in the plant laboratory where he put on aslide presentation with accompanying taped narrative.The slides were in major part quotations from cases de-cided by the Supreme Court and the Board. I creditMaddox that there was no slide of a blank piece ofpaper. The narrative outlines the law on the duty to bar-gain and arrives at the following conclusion on this sub-ject:So, it is easy to see that voting for a union does not-guarantees that your wages, benefits or work-ing conditions will be better than they are today;-in fact, there is no guarantee that through goodfaith bargaining your wages, benefits and workingconditions will even remain the same as they aretoday. When you sit down to negotiate with aunion, you start off with a blank piece of paper andyou don't write anything down on the paper untilboth parties agree.The only evidence proffered by the General Counselto support the allegation that Maddox threatened em-ployees with loss of benefits if they selected the Union is4" Coach and Equipment Sales Corp.. 228 NLRB 440, 441 (1977).318 STANDARD-COOSA-THATCHER. CARPET YARN DIVISIONthe testimony of Melinda Kennedy. Kennedy, a some-what confused witness, testified that during one meetingthere was talk about having a union and a blank piece ofpaper appeared on the screen while employees weretold, "When we sit down to negotiate, you know, wewould start from scratch. We wouldn't have anythingthat he had had before." She altered this testimony oncross-examination to reflect that employees were told inhaec verba that when negotiations commenced "therewas no guarantee that we would even be making whatwe had now, or even have at all what we have now."I conclude that Kennedy's testimony is a paraphrase ofthe narrative excerpt set forth above, that there was noslide shown of a blank piece of paper, and that Respond-ent did not violate Section 8(a)(1) of the Act by either itsslide presentation or accompanying narratives.8. Interrogation by Respondent's counselThe hearing was in recess from January 10, 1980, toFebruary 5, 1980. On February 7, the General Counselamended the complaint to allege that Respondent's coun-sel, Martha C. Perrin, unlawfully interrogated two em-ployees on January 28, 1980. The employees were JeffTillman and Willis Langston.Perrin credibly testified that she questioned employeeson January 2, 3, and 28, about 70 to 75 in all. She sta-tioned herself in the first aid room and no one else waspresent during her meetings with individual employees.Her procedure was to introduce herself as an attorneyfor Respondent preparing for hearing who would onlyspeak to them regarding authorization cards. She routine-ly advised that the employee did not have to speak withher and read a prepared statement as follows:My name is Martha Perrin and I am an attorneyfor Standard-Coosa-Thatcher. My purpose in talk-ing with you is to help the company prepare for theunfair labor practice hearing which will begin nextweek. I have prepared a list of questions to ask youin regard to the blue union authorization cards.I want you to understand that this interview isstrictly voluntary on your part. If you do not wishto talk with me you are free to go, either now or atanytime during the interview. No reprisal or anyother action will be taken against you by me or thecompany because of your talking with me, your re-fusal to talk with me or because of anything thatmight be said during the interview.If you agree to talk with me under these condi-tions, please sign below:The above statement has been read to me; I un-derstand that this interview is voluntary; and Iam agreeable to this interviewApproximately 50 or 55 employees interviewed signedthis statement. Of the remainder some refused to talk toher while others agreed that they understood the state-ment and talked with her, but refused to sign the state-ment. The General Counsel does not allege that anyoneother than Tillman and Langston were unlawfully ques-tioned, and I find that the above statement incorporatessafeguards endorsed by the Board as appropriate for theconduct of such interviews. 46I credit Perrin that she interviewed Tillman on Janu-ary 2 or 3, rather than January 28 as Tillman testified.She was the more believable witness in terms of demea-nor, and I found her testimony more convincing in con-text than that of Tillman. Further, Tillman's timecardshows that he was not at work during the hours from IIp.m., January 28, to 7 a.m, January 29 when Perrin con-ducted the employee interviews. Crediting Perrin as Ido, I find that the interview with Tillman opened withher self-introduction and explanation that she was onlyinquiring about the cards. She then advised him he didnot have to talk to her, and read the above-preparedstatement aloud. Tillman expressed his understandingthat his presence was voluntary, but declined to sign thestatement. Perrin inquired further as to whether or nothe understood what he had read. Satisfied that he did,she noted, after Tillman left, on a copy of the statementthat Tillman would not sign but had said he understood.She asked him if he had signed an authorization card. Hefirst answered he had not, but then amended his answerto say that he had but later torn the card up.47He ex-panded that he had torn it up because a supervisor hadseen him and he wanted no one to know he had signedone. It does not appear anything further was said. Till-man characterizes the talk with Perrin as a friendly con-versation.Perrin talked to Willis Langston on January 28.4sPerrin expressed concern about Langston's injured arm,and introduced herself as Respondent's lawyer. She thenmentioned that she recently had to have her cat treatedby a doctor. The testimony of Langston and Perrin dif-fers as to what was then said and done.Perrin's version is that she explained she was onlythere to inquire about authorization cards in preparationfor the hearing, and that she would like to talk to himabout a card with his signature on it that had been intro-duced in evidence by Bobby Joe King. A copy of thatcard was lying in front of her. She continues that Lang-ston then responded that he had signed a union card,whereupon she thanked him, and he left with her lastwords being a statement of concern that his arm im-proved.Langston states that Perrin told him she had a pictureof a card he had signed and asked if he had signed it orif it was his signature. She showed it to him, and he eri-fied that it was his signature. Perrin then advised himthat Bobby Joe King had turned the card in, and in-quired if King had told Langston what he was signing.Langston answered that King did not have to because heread it and knew what he was signing. At this point,Perrin told him that would be all, and expressed a hopethat his arm would be alright. Langston denies thatPerrin read anything to him or told him he did not have" See Johnnie's Poultry Co. 146 NLRB 770, 775 (1964)These statements to Perrin were admittedly untrue.Although Perrin was earlier told by a supervisor. during the January2 and 3 interviews, that Langston had refused to talk to her, Langsltodenies this. Apart from Perrin's hearsay testimony on the matter there isno probative evidence to refute Langstorn's denial. and I credit him inithis point.319 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto talk to her or that no reprisals would be taken againsthim for anything he talked about.As I observed Perrin and Langston, it was my distinctimpression that both were testifying truthfully to the bestof their respective recollections. I consider any variancebetween their versions to be due to normal frailties ofmemory about a conversation which neither had anyreason at the time to consider important enough to care-fully commit to memory verbatim for future retrieval. Iam persuaded that their testimony is complementaryrather than contradictory, and find that the followingsummary is a fair and reasonable resume of what mostprobably occurred during this meeting: Perrin advisedthat she was Respondent's lawyer there to inquire aboutauthorization cards in preparation for the hearing, andwanted to know whether Langston had signed a cardwhich King had introduced in evidence and what Kinghad said was its purpose. The card was in front of Perrinand Langston promptly stated he had signed it, had readit, had known what he was signing, and there had beenno need for King to explain it. She thanked Langstonand told him that would be all, expressing concern abouthis arm as he left. I am satisfied Perrin neither read theprepared statement to Langston nor orally recited thesafeguards therein.With respect to the Tillman conversation, I find thatPerrin carefully observed the Board-approved safeguardsapplicable, properly advised Tillman of his rights, limitedher interrogation to reasonable and necessary inquirysolely designed to assist in the presentation of Respond-ent's defense at the hearing, and did not violate Section8(a)(1) of the Act.The only real issue to the Langston incident is wheth-er or not Perrin's failure to assure him there would be noreprisals rendered her inquiry violative of the Act. Astrict application of the Johnnie's Poultry Co. 49 standardswould appear to require a finding of a violation. I amnot, however, convinced that either the Board or thecourts intended the standards to be mechanically appliedin every case without resort to reason in the light of thesurrounding circumstances. Here we have a situationwhere, so far as the record shows, Perrin properly ad-vised every one of 70 or so employees interviewed withthe single exception of Langston. Whether Perrin wasprevented from advising Langston in accordance withthe Johnnie's Poultry rules by the rapidity of his responseto her initial statement of purpose or by inadvertence isspeculative. I believe, however, that a fair inference maybe drawn that the content of the meetings was widelyknown among the employees. The hearing itself mostcertainly had to be a topic of conversation among them,and it is probable there was an exchange of experiencesamong those interviewed by Perrin. I am of the opinionthat Langston was most likely forewarned about the con-tent of the interviews. I do not suggest that this hearsayknowledge was equivalent to direct communication fromPerrin, but I do suggest that the circumstances herein,where 70 people are interviewed and all but one appro-priately reassured, support an inference that Langston49 146 NLRB 770, 775 (1964).was not totally unaware of what Perrin's purpose andprocedure was before he entered the room.The purpose of the Johnnie's Poultry safeguards is notto penalize attorneys for legitimate pretrial preparation,but to "minimize the coercive impact" of the questioninginvolved in such preparation. Perrin's announcement toLangston that his card was in evidence via the testimonyof King truthfully advised Langston of what was publicinformation with respect to his card, and her request forhis verification was legitimate trial preparation. I amconvinced that the coercive impact of Perrin's questionswas minimal, if any, and that no violation should befound just because Perrin varied her uniform practice Itime out of 70. The evidence warrants no inference thatthe variance was either planned or unlawfully motivated.D. Alleged 8(a)(3) Violations of the ActI. The rule against leaving the departmentRespondent has a work rule prohibiting "Unauthorizedabsence from your work area or the Plant" which was ineffect at least as early as April 1, 1978. Inasmuch as thisrule was promulgated considerably more than 6 monthsbefore the filing of the first charge in the instant case,said promulgation may not be found to be a violation ofthe Act.The real issue is whether or not the rule was enforcedin a manner designated to discourage union activityamong Respondent's employees. Evidence that Respond-ent had utilized this rule in such a fashion during an ear-lier union campaign is found in Donna McWhorter'scredible testimony that in November 197750 Plant Man-ager Bowman stopped her as she was going to visit an-other employee, asked if she had permission to leave herdepartment, and told her that it looked bad for her to beroaming around because Respondent was trying to stopunion adherents from roaming around because they weregetting union authorization cards signed. He also advisedher that she should tell anyone who asked that he had"gotten on" her for going to the other plant.There is no evidence that anyone was warned for vio-lating this rule between the time of Bowman's statementsto McWhorter and December 11, 1978, when BarbaraLemons and Glenda Finley were given warnings forleaving the mill without permission. The next warning inevidence was issued to employee Talley on February 2,1979, for leaving the job too long.I credit Patricia Whisenant that Supervisor "Butch"Harris gave her a written verbal warning in March 1979against leaving the department, and told her that, al-though she had done nothing as yet, the warning was toinsure that she could not claim she had not been warned.Whisenant credibly testified that employees had previ-ously been allowed to come and go from the departmentunhindered and that Harris said there was a new compa-ny rule on leaving the department.so I conclude November 1977 is most probably the date of this occur-rence because this was the firstl ime McWhorter had seen Bowman, andhe testified that he had come to the plant about 2 years and 3 monthsprior to his February 5, 1980. testimony.320 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONBobby Joe King and Patricia King credibly testifiedthat Supervisor Bill King, who did not testify, told them(Bobby Joe in February 1979 and Patricia in March1979) that they could no longer leave their departmentwithout permission except to go to the bathroom orbreakroom, a clear change from the practice then exist-ing of leaving the department without permission andwithout discipline therefor.Gloria Stanfield was issued a written verbal warningfor being out of her department on May 4, 1979.Dennis Williams was issued written warnings onMarch 29 and April 9, 1979, for, inter alia, leaving hisdepartment without permission.I am persuaded by the evidence before me that therule was honored in the breach between union cam-paigns. Between November 1977, 1 month before aBoard-conducted election, and February 9, 1979, thedate the present union campaign began, the only provenwarnings given for infractions of the rule were Decem-ber 11, 1978, and February 2, 1979. It is highly improb-able that all 147 employees religiously abided by the ruleduring this 13-month period, and there is credible em-ployee testimony that they did not. Bill King's advice toBobby Joe King and Patricia King that they could nolonger leave without permission signaled a change tomore rigid enforcement, and Harris' prospective warningto Whisenant emphasized a new insistence on strict com-pliance with the rule. No persuasive reason was prof-fered for this more stringent policing of rule violations,and the reasons for the 1977 enforcement stated byBowman to McWhorter, combined with the timing ofthe statements of Bill King and Harris shortly after thecommencement of the new campaign, led me to the con-clusion that the emphasis on enforcement after the cam-paign started was prompted by the new campaign andwas designed, as in 1977, to impede the acquisition ofsigned authorization cards. Respondent's argument thatthe rule was enforced against both pro and antiunion em-ployees is not convincing because, even if this were true,the mere fact that enforcement designed to forestallunion activities fell equally on all employees would notmake such unlawfully motivated enforcement lawful. Inpoint of fact, such blanket enforcement would be themost effective way to short circuit all such union activi-ties. On the evidence before me, I conclude and find thatthe policy of rigid enforcement of the rule was institutedin 1979, as in 1977, to combat union activities and there-fore violated Section 8(a)(3) and (1) of the Act.2. The reprimands and discharge of DennisWilliamsThe plant rules provide that infractions thereof, in-cluding the rule on "unauthorized absence from yourwork area or the Plant" discussed above, "will result indisciplinary action ranging from verbal warning to im-mediate discharge, depending upon the type of violationand the circumstances surrounding the offense." Re-spondent's "corrective action" manual requires dischargeupon receipt of a fourth warning slip.Williams received such warnings on March 29, April9, April 24, and May 7, 1979, and was terminated onMay 7 on the ground he had received four warnings.These warnings read as follows:March 29, 1979-Leaving department without per-mission left Mill no. 2 went to Mill no. I was talk-ing to Spinner on her jobApril 9, 1979-Leaving his department without per-mission. leaving twister unattended.April 25, 1979-Did not clean his twister like hewas asked to. Did not punched [sic] out his timecard two days on outside of building before Seveno'clock AM. did not pick up his Dr. Pepper canand papper [sic]May 7, 1979-Failure to follow instructions (did notpunch out time card two times during week ending5/5/79)Inasmuch as the March 29 and April 9 warnings werebased on violations of the "unauthorized absence" rulewhich I have found was enforced for unlawful reasons, itnecessarily follows that these warnings were violative ofSection 8(a)(3) and (1). Moreover, Lowery's account ofthe alleged violations is not convincing. With regard tothe March 29 warning, Supervisor Lowery states that heobserved Williams away from his department and talkingto working employee Copeland for 5 to 10 minutesbefore Lowery terminated the conversation. This impliesthat either Lowery was not overly concerned about thetime so spent, or that he deliberately permitted the con-versation to continue in order to build sufficient causefor the warning later issued. Neither alternative affordsRespondent support for any contention that the absenceof Williams from his work was of vital concern. In anyevent, I do not believe it likely that Lowery wouldmerely stand and observe a 5- to 10-minute conversationon company time by an on-duty employee out of his de-partment without earlier breaking it up. I find it far moreprobable that Williams only stopped for a brief moment,as he testified, before Lowery called him to the office. Ifurther credit Williams' account of what transpired in theoffice over that of Lowery who recalls nothing of whatWilliams said.5' In the office, Lowery told Williams hewould have to write him up for being out of his depart-ment. Williams told Lowery that he had been on his wayto get cones for his machine, and asked if it were alrightfor him to speak to his brother from time to time for afew minutes because their mother had been operated on.Lowery gave him permission to so do as long as it waswithin reason.Lowery's self-professed conduct on April 9 was evenmore interesting. He avers that he watched Williamstalking to his brother and leading union adherent BettyUnderwood, away from Williams' department, for about5 minutes, and then left to find another supervisor,Buford Centers, whom he asked to wait in the supervi-sors' office, then returned and watched the conversationfor another 5 minutes. Lowery did nothing to interruptthe conversation, but later called Williams to his office" I also note that the failure of Respondent to call Centers, a witnessto the first three warnings, warrants an adverse inference321 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand issued him the warning. I do not believe Loweryand credit Williams that he only stopped for 3 or 4 min-utes to converse, returned to work, and was called in byLowery and issued his second warning. It would seemthat Williams' conversation with his brother was withinthe ambit of Lowery's earlier permission, and the factthat his brother was talking to Underwood when hecame up to them did not work to void that permission,unless, as is quite likely, Lowery was opposed to Wil-liams consorting with known union adherent Under-wood. Indeed, the whole purpose of Respondent's en-forcement of the rule was to halt such contacts.The evidence preponderates that Williams did in factcommit the infractions for which he received the April25 warning. However, the failure to investigate Williams'credible claim that Ray Hollis had been outside the plantwith Williams or to take any remedial action againstHollis indicates an effort to enforce plant rules strictlyagainst Williams while ignoring the conduct of Hollis.Hollis did not sign a union card, but Williams had signedone on February 8 and credibly testified that he toldLowery, some 2 weeks before his discharge, that he wasfor the Union. Two weeks before May 7 would approxi-mately coincide with the April 25 warning. The dispa-rate treatment of Williams and Hollis suggests an effortto concentrate on Williams without regard to other em-ployees' conduct. In the absence of good reason for thedisparate application of the rule, I am persuaded thewarning was given in continuation of Respondent's ef-forts to discourage Williams' union activity.Williams did not punch his timecard twice during theweek ending May 5, 1979, and the fourth warning wastherefore for colorable cause, but it takes on an unlawfulcolor from the context of other unlawful warningswithin which it was given.Respondent's hostility to union activities is abundantlyshown by its other violations of the Act heretoforefound. It was made explicitly aware of Williams' pro-union attitude in mid to late April, and could have rea-sonably inferred the direction of his sympathies fromLowery's observation of his association with knownunion adherent Underwood on April 9. Respondent's re-liance on many rather minor infractions to support thelast two warnings, except for Williams being outside thebuilding which loses force by virtue of Respondent's fail-ure to act against Hollis who apparently was not a unionsupporter, indicates a straining to terminate Williams.Respondent's efforts, via the testimony of employeesWrenn and Hilley, to show that Williams suddenlybecame an unsatisfactory employee were not convincing.Although Wrenn traced his deterioration in terms of ab-sences from the department to 3 months before his dis-charge, Hilley pegged it around 14 to 15 months beforehis discharge. Hilley is probably correct to the extentthat Williams credibly testified that prior to his firstwarning he regularly left as he pleased without hin-drance. My conclusion that the rule against leaving thework area was not enforced except during union cam-paigns confirms the testimony of Williams and Hilley inthis regard.In sum, I find that the first two warnings were givenpursuant to a policy of discouraging union activity andwere therefore unlawful. But for these unlawful warn-ings, Williams would not have been discharged and thedischarge was therefore violative of Section 8(a)(3) and(I) of the Act as a product of rule enforcement designedto discourage union activity. Moreover, Respondent, byits agent Lowery, attempted to expand on the eventsgiving rise to the first two warnings and treated unionadherent Williams differently than nonunion employeeHollis when they were absent from the plant together. Iconclude that the third warning was given to acceleratethe departure of Williams and the fourth to complete it.The General Counsel has set forth a prima facie case,which Respondent has not convincingly rebutted, thatthe entire sequence of warnings was consciously de-signed to remove a union adherent from the payroll.Therefore all four warnings and the discharge are alsounlawful for this reason.E. The Objections52The objections to election set for hearing before me inCase 10-RC-1 1707 read as follows:1. Threats of adverse consequences of unioniza-tion, including loss of benefits: April II, April 20,May 4-19, May 7 and May 17.2. Institution and enforcement of stricter rules:April 10, 11, 12, 13, 17, 24 and 30.3. Threat of adverse consequences up to and in-cluding discharge for engaging in union activity:April 3, May 2 and May 16.8. Interrogation of employees concerning theirunion activity: April 19 and March 22-May 18.9. Promise of benefit to employees to discourageunion activity: March 24 and May 4.10. Discharge of and/or refusal to re-employ em-ployees for engaging in union activity: March 23,April 10, April 11 and April 25.I have found certain matters alleged as objections to beunfair labor practices occurring during the critical periodbetween the petition and the date of the election,53and itis well settled that unfair labor practices constitute objec-tionable preelection conduct.5Accordingly, I recom-mend the objections be sustained and the election be setaside.F. The Duty To Bargain and the Refusal To BargainHaving concluded that the election should be set aside,it is now appropriate to consider the refusal-to-bargainallegations. 5552 Objections 4, 5, 6, 7, 11, 12, 13, 14, and 15 were withdrawn by theUnion.53 The Ideal Electric and Manufacturing Company, 134 NLRB 1275(1961); The Goodyear Tire and Rubber Company. 138 NLRB 453 (1962)."4 Dal-Tex Optical Company. Inc., 137 NLRB 1782. 1786 (1962).5 Irving Air Chute Company, Inc.. Marathon Division, 149 NLRB 627(1964).322 STANDARD-COOSA-THATCHER, CARPET YARN DIVISIONThe parties have agreed to the appropriate unit of Re-spondent's employees set forth hereinabove, and furtheragree that the Union made a bargaining demand onMarch 21, 1979, and Respondent has refused to bargainwith the Union since that date. I have found that theUnion represented a majority of Respondent's employeesin the unit when it requested and was refused recognitionon March 21, 1979.Considering all of Respondent's unfair labor practicesfound herein, I am convinced that those unlawful actswere aimed at discouraging employee support of theUnion and thus preventing the Union from attaining ma-jority support, or destroying any majority status theUnion may have had. I find that Respondent's conducthad "the tendency to undermine [the Union's] majoritystrength and impede the election processes,"56 that thecontinuing impact of Respondent's coercive conduct ren-ders a fair election unlikely, and that the authorizationcards signed by employees are a more reliable indicationof their desire for representation. Consequently, I findand conclude that Respondent violated Section 8(a)(5)and (1) of the Act by refusing to bargain with the Unionas of March 21, the date it demanded recognition.Upon the foregoing findings of fact and conclusionsbased thereon, and upon the entire record in this case, Imake the following:CONCLUSIONS OF LAW1. Standard-Coosa-Thatcher, Carpet Yarn Division,Inc., is an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2. Amalgamated Clothing and Textile Workers Union,AFL-CIO, CLC, is a labor organization within themeaning of Section 2(5) of the Act.3. The following employees constitute a unit appropri-ate for collective bargaining:All production and maintenance employees em-ployed by Respondent at its Boaz, Alabama, facilitybut excluding all office clerical employees, profes-sional employees, guards, and supervisors as definedin the Act.4. At all times since February 20, 1979, and continuingto date, the Union has been the exclusive representativeof all the employees within said appropriate unit for pur-poses of collective bargaining within the meaning of Sec-tion 9(a) of the Act.5. By coercively interrogating employees about theirunion activities and those of others, Respondent violatedSection 8(a)(1) of the Act.6. By threatening employees with discharge, plant clo-sure, loss of access to management, insistence on con-tract terms unpalatable to employees, and other unspeci-fied reprisals because of their union activities, Respond-ent violated Section 8(a)(1) of the Act.7. By making implied promises of benefit to employeesconditioned on their abandonment of the Union, Re-spondent violated Section 8(a)(1) of the Act.6Gissel Packing Co.. Inc.. 395 U.S. 575 at 614 (1969)8. By telling employees the timing of work-relatedwarnings was caused by the existence of union activity,Respondent violated Section 8(a)(1) of the Act.9. By threatening employees with discharge becausethey engaged in protected concerted activity, Respond-ent violated Section 8(a)(1) of the Act.10. By more rigidly enforcing company work rules forthe purpose of discouraging union activities, Respondentviolated Section 8(a)(3) and (1) of the Act.II. By issuing warnings to Dennis Williams in reprisalfor his union activities, Respondent violated Section8(a)(3) and (1) of the Act.12. By discharging Dennis Williams for engaging inunion activities, Respondent violated Section 8(a)(3) and(I) of the Act.13. Respondent engaged in objectionable conduct re-quiring that the election conducted on May 18, 1979, inCase 10-RC-11707 be set aside.14. By engaging in the above-described violations ofSection 8(a)(3) and (1) of the Act for the purpose of un-dermining and destroying the Union's majority status, orto prevent it from attaining such status, Respondent vio-lated Section 8(a)(5) and (1) of the Act.15. The violations of the Act found herein interferedwith the election process, had a tendency to underminethe Union's strength, prevented the holding of a fairelection, and warrant the issuance of a collective-bar-gaining order.16. The unfair labor practices set forth above areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.17. Respondent did not commit any other unfair laborpractices alleged in the complaint.THE REMEDYIn order to remedy labor practices found herein, myrecommended Order will require Respondent to ceaseand desist from further violations, to post an appropriatenotice to employees, and to offer unconditional reinstate-ment to Dennis Williams and make him whole for allwages lost by him as a result of his unlawful discharge.such backpay and interest thereon to be computed in themanner prescribed in F W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).57I will also recommend that Re-spondent be ordered to rescind the four warnings used asgrounds for the discharge of Dennis Williams and allother warnings issued to employees since February 6,1979, the date of the inception of the union campaign,for violation of its work rule prohibiting "Unauthorizedabsence from your work area or the Plant," and removeall references to said warnings from its records. This isnot intended to nor shall it preclude lawful, nondiscri-minatory enforcement of said rule after this recommend-ed Order has been complied with. I shall further recom-mend that Respondent be ordered to recognize and bar-gain with the Union as the exclusive collective-bargain-ing agent of the employees in the unit found appropriateherein." See, generally. Isis Plumbhing & lfatrlg ( J. 138 NI.RB 71h (192)323 DECISIONS OF NATIONAL LABOR RELATIONS BOARDI am of the opinion that the variety and seriousness ofRespondent's unfair labor practices indicate a generaldisregard for employee statutory rights sufficient to war-rant a broad order," and I so recommend.Pursuant to Section 10(c) of the Act, I hereby issuethe following recommended:ORDER59The Respondent, Standart-Coosa-Thatcher, CarpetYarn Division, Inc., Boaz, Alabama, its agents, officers,successors, and assigns, shall:1. Cease and desist from:(a) Discouraging membership in the Union, or anyother labor organization, by discharging employees orotherwise discriminating in any manner in respect totheir tenure of employment or any term or condition ofemployment.(b) Refusing to recognize and bargain with the Unionas the exclusive bargaining representative of all the em-ployees in the above-described appropriate unit.(c) Coercively interrogating employees concerningtheir and other employees' union activities and desires.(d) Threatening employees with discharge, plant clo-sure, loss of access to management, insistence on con-tract terms unpalatable to employees, or other unspeci-fied reprisals because of their union activities.(e) Making implied promises of benefit to employeesconditioned on their abandonment of the Union.(f) Telling employees that the timing of work-relatedwarnings was caused by the existence of union activity.(g) Threatening employees with discharge becausethey engage in protected concerted activity.(h) In any other manner interfering with, restraining,or coercing its employees in the exercise of rights guar-anteed them by Section 7 of the Act.2. Take the following affirmative action designed to ef-fectuate the purpose of the Act:ss Hickmott Foods. Inc., 242 NLRB 1357 (1979).s9 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Upon request, recognize and bargain with theUnion as the exclusive representative of all employees inthe aforesaid appropriate unit and, if an understanding isreached, embody such understanding in a written, signedagreement.(b) Offer to Dennis Williams immediate and full rein-statement to his former job or, if that job no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges, andmake Dennis Williams whole for any loss of earnings hemay have suffered by reason of the discriminationagainst him, in the manner set forth in the section of thisDecision entitled "The Remedy."(c) Rescind and expunge from its records all referencesto the four warnings issued Dennis Williams and allother warnings issued to employees on and after Febru-ary 6, 1979, for violation of its work rule prohibiting"Unauthorized absence from your work area or thePlant," and advise its employees in writing that it hasdone so.(d) Preserve and, upon request, make available to theBoard and its agents, for examination and copying, allpayroll records and reports, and all other records re-quired to ascertain the amount, if any, of any backpaydue under the terms of this recommended Order.(e) Post at its Boaz, Alabama, offices and facilitiescopies of the attached notice marked "Appendix."1°Copies of said notice, on forms provided by the RegionalDirector for Region 10, after being signed by Respond-ent's authorized agent, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, includingall places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that these notices are not altered, defaced, or cov-ered by other material.(f) Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply with this Order." In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."324